Citation Nr: 1721811	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  11-24 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA).

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for hypertension (HTN).


REPRESENTATION

Veteran represented by:	Kenneth H. Dojaquez, Attorney at Law


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1983 to February 1985; from October 1986 to August 1992; from September 1995 to April 1998; from October 2001 to May 2003; and from September 2006 to September 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of February 2010, August 2010, September 2010 and April 2016.  Additional evidence received on the Veteran's behalf in March 2017 was accompanied by a waiver of initial RO consideration. 

In relevant part, in February 2016, the Board denied service connection for a left knee disability and remanded entitlement to service connection for OSA.  Thereafter, the Veteran appealed the denial of service connection to the Court of Appeals for Veterans Claims (Court).  In December 2016, the Court, pursuant to a Joint Motion for Partial Remand (JMPR), vacated the Board's denial and remanded the issue for readjudication.  These matters have now been return to the Board.

While pending Board remand, the RO denied a separate claim for entitlement to service connection for HTN in April 2016.  The Veteran subsequently perfected his appeal of this denial, and jurisdiction now resides with the Board.  

The issue of entitlement to service connection for OSA is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hypertension manifested within one year of active service.

2.  Patellofemoral pain syndrome of the left knee is etiologically related to the Veteran's active service.


CONCLUSIONS OF LAW

The criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

The criteria for service connection for patellofemoral pain syndrome of the left knee are met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Veteran's claims for service connection for hypertension and left knee disability are being granted, any error related to VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2016); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  However, certain chronic diseases, including hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101 (3), 1112(a)(1); 38 C.F.R. §§ 3.307 (a), 3.309(a).

HTN

Treatment records confirm the Veteran has been diagnosed with HTN.  However, there are conflicting opinions with respect to its onset.  Private clinical records indicate that the Veteran was first diagnosed with HTN in April 2008.  See South Point Family Practice, P. A. Records.  Whereas, an April 2016 VA examiner noted the condition was first diagnosed on October 22, 2008 and was unrelated to service.  

Addressing the negative evidence first, the Board finds the 2016 examination opinion inadequate.  The examiner predicated the date of original diagnosis on a VA outpatient treatment record dated on October 22, 2008.  However, inspection of this record clearly reflects that at the time of examination the Veteran already had a diagnosis of HTN and was being treated with Lisinopril.  The examiner also failed to address the significance of repeat elevated blood pressure readings both in-service in 2007 and shortly after discharge.  There was likewise no discussion of the Veteran's April 2008 diagnosis.  

Comparatively, private treatment records reflect that in April 2008 the Veteran was diagnosed with HTN and prescribed Lisinopril to manage his symptomatology.  See South Point Family Practice, P. A. Records and Dr. F B., MD Records.  The initial diagnosis and prescription were subsequently confirmed and continued following in-person examinations in May 2008 and October 2008.  See South Point Family Practice, P. A. and VAMC Outpatient Records.  

Moreover, in March 2017, Dr. E. A., MD, opined that the Veteran's HTN was identifiable within one year of separation, if not earlier.  Dr. A. noted analyzing the Veteran's repeat high blood pressure readings shortly before and after service separation.  Through these readings, Dr. A. determined that pre-HTN had begun to manifest.  Dr. A. also reasoned that the VA renewal of privately prescribed Lisinopril in October 2008 verified HTN was present within a year of service separation.  Specifically, initial prescription of Lisinopril requires at least a 30 day trial to monitor its effectiveness.  Therefore if the drug was renewed in October 2008 it must have been prescribed at least a month prior.  

In sum, the record contains a diagnosis of HTN that has been repeatedly verified by VA and private physicians.  This initial diagnosis came within one year of service separation.  Moreover, a private physician has competently opined that HTN manifested to a compensable level within one year of service separation, if not earlier.  The Board finds that the preponderance of the evidence is for the claim and entitlement to service connection for HTN is warranted.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Knee Disability

As indicated above, this matter was remanded by the Court pursuant to the provisions of a JMPR.  In relevant part, the JMPR indicated, that the Board and VA examiners failed to consider whether the Veteran's in-service diagnosis of retropatellar pain syndrome (RRPS) is the same as his current diagnosis of patellofemoral pain syndrome (PPS).  The JMPR specifically required reconsideration of an August 2015 opinion from Dr. A. which supported such a finding.  

Since the remand, in March 2017 Dr. A. submitted an addendum opinion clarifying that RRPS and PPS are alternative names for the same condition.  Dr. A. indicated that the clinical evidence of record, in conjunction with the Veteran's lay statements, supports the proposition that his in-service disability never resolved.  Specifically, the infrequent nature of the Veteran's symptomatology matches the manifestation of PPS.  In this regard, PPS is hallmarked by symptoms presenting and disappearing depending on the severity of strain placed on the body.  The August 2015 and March 2017 opinions are considered adequate as Dr. A. thoroughly reviewed the claims file, discussed the relevant evidence, including lay contentions, and provided a sufficient supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Additionally, per the JMPR, there is no adequate medical opinion to the contrary.  

Accordingly, the Board finds that the preponderance of the evidence is for the claim and entitlement to service connection for a left knee disability is warranted.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for patellofemoral pain syndrome of the left knee is granted.

REMAND

The Veteran's claim for OSA was remanded in February 2016 for further development.  At that time, the Board found a private opinion prepared by Dr. A. inadequate for adjudication as it conflated the Veteran's service-connected deviated septum with his OSA.  The Board deemed the record unclear as to OSA onset and aggravation and remanded the matter for an examination.

Since this remand, a VA examination opinion was obtained in July 2016 and Dr. A. provided an addendum opinion in March 2017.  Both opinions are deficient.  With regard to the VA opinion, the examiner failed to truly address whether the Veteran's deviated septum aggravated his diagnosed OSA.  Rather, the examiner only provided a recitation of the history of the deviation with no true analysis of its impact.  Additionally, the examiner was directed but failed to address the significance of a sleep study being recommended in April 2007 prior to separation from service.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by Board confers on a claimant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

Correspondingly, Dr. A.'s March 2017 addendum lacks adequate rationale to be a sufficient basis for the grant of service connection.  Dr. A. opined that the Veteran's "snoring and gurgling noises" in-service were evidence of the manifestation of his OSA.  However, no rationale was provided distinguishing these symptoms from those associated with his service-connected deviated septum. Such limits the probative value of his opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (a mere conclusion statement is insufficient to allow the Board to make an informed decision as to the weight to assign to the medical statement).  In light of the foregoing, the relationship between the Veteran's OSA, service and his service-connected deviated septum remains uncertain.  Therefore, a remand is necessary. 



Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to an examiner, other than the July 2016 VA examiner, to determine the onset and etiology of the Veteran's OSA.  The examiner must review the claims file, including any private treatment records.  This must be noted in the examination report.  Obtaining a new examination is left to the discretion of the examiner.  Following consideration of the entirety of the record the examiner should opine as to whether:

a. It is at least as likely as not that obstructive sleep apnea, diagnosed had its onset during a period of active duty, in particular during a period of active duty from September 2006 to September 2007?  See the April 2007 record of Dr. Barnhill noting the Veteran had no symptoms of sleep apnea, but discussing doing sleep studies to be sure.  The examiner should also comment on whether the symptoms involving nasal congestion during active duty, previously attributed to deviated nasal septum, were instead symptoms of obstructive sleep apnea?  

b. Is it at least as likely as not that obstructive sleep apnea was (i) caused or (ii) aggravated (worsened) by the Veteran deviated nasal septum?  The examiner must explicitly list the symptoms associated with a deviate septum and address whether they impacted his OSA.  If the examiner opines that the symptoms reported by the Veteran's peers and spouse were related to his deviate septum and not OSA, then the examiner must directly address the impact of these reportedly still present symptoms on his OSA.  The examiner should also comment on the clinical significance, if any, of the Veterans report of still being unable to obtain a fully nights rest notwithstanding the use of his prescribed CPAP machine.

In rendering these opinions the examiner must directly address the significance of the lay statements of the Veteran's peers and spouse regarding his symptomatology.  The examiner is also advised that the Veteran had 5 separate periods of active duty: from February 1983 to February 1985; from October 1986 to August 1992; from September 1995 to April 1998; from October 2001 to May 2003; and from September 2006 to September 2007.  

The claims folder must be made available to the examiner for review before the examinations.  A rationale must be provided for the opinions provided, and the opinions must reflect consideration of relevant medical evidence, as well as lay statements.

2. After completion of the requested development, the case should be reviewed by the originating agency.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


